ALLOWANCE
Response to Amendment
The applicant’s amendment filed 03/18/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Banyas (Atty Reg No 74,119) on 03/26/2021.
The application has been amended as follows: 

Claim 1 (currently amended) An article of manufacture comprising: 
a housing having a housing first end, a housing second end opposite the housing first end, a housing longitudinal axis running from the housing first end to the housing second end, a housing outer surface, a housing center line, and a housing first end access from the housing first end to a cavity; 
a first wing attached to and extending from the housing outer surface in a first direction and having a first wing width; and 
wherein the first wing is made of a deformable material configure to form a first degree of curvature for the first wing said first degree of curvature arcing away from the housing and being greater than 12º for a one inch 
wherein the housing has a visible light transmittance in a range of between 10% and 100% along at least one line perpendicular to the housing longitudinal axis to a point on the housing outer surface and into the circle.

Claim 4 (currently amended) The article of manufacture of claim 3, wherein the second wing is made of a deformable material configure to form a second degree of curvature for the second wing wherein the second degree of curvature is greater than 12º for a one inch (2.54 cm) second arc length.

Claim 11 (currently amended) An article of manufacture comprising: 
a housing having a housing first end, a housing second end opposite the housing first end, a housing longitudinal axis running from the housing first end to the housing second end, a housing outer surface, a housing center line, and a housing first end access from the housing first end to a cavity; 
a base having a base end and an end opposite of the base end is attached to at least a portion of the housing outer surface; 
a first wing attached to and extending from the base in a first direction and having a first wing width; 
and wherein the first wing is made of a deformable material configure to form a first degree of curvature for the first wing said first 
wherein the housing has a visible light transmittance in a range of between 10% and 100% along at least one line perpendicular to the housing longitudinal axis to a point on the housing outer surface and into the circle.

Claim 14 (currently amended) The article of manufacture of claim 13, wherein the second wing is made of a deformable material configure to form a second degree of curvature for the second wing wherein the second degree of curvature is greater than 120 for a one inch (2.54 cm) second arc length.

Response to Arguments
Applicant’s arguments, see page 6, filed 03/18/2021, with respect to the rejections under 35 USC 112 regarding missing essential elements have been fully considered and are persuasive. Specifically, the applicant has successfully argued that the specification supports the embodiment of an optic as claimed only having one wing. The 35 USC 112(a) and 35 USC 112(b) rejections of claims 1 and 11 have been withdrawn. 

Reasons for Allowance
Claim(s) 1, 3-11, and 13-20 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest an article of manufacture comprising a housing having a housing first end, a housing second end opposite the housing first end, a housing longitudinal axis running from the housing first end to the housing second end, a housing outer surface, a housing center line, and a housing first end access from the housing first end to a cavity, a first wing attached to and extending from the housing outer surface in a first direction and having a first wing width, and wherein the first wing is made of a deformable material capable of forming configure to form a first degree of curvature for the first wing said first degree of curvature arcing away from the housing and being greater than 12º for a one inch (2.54 cm) first arc length of a first arc of a circle with the first arc formed by a side of the first wing opposite the cavity wherein said circle has a center point on the housing center line and the circle does not encompass the housing, and wherein the housing has a visible light transmittance in a range of between 10% and 100% along at least one line perpendicular to the housing longitudinal axis to a point on the housing outer surface and into the circle as specifically called for the claimed combinations.
The closest prior art, Durkee et al (US 2016/0124135 A1), does not include the first wing is made of a deformable material capable of forming configure to form a first degree of curvature for the first wing said first degree of curvature arcing away from the housing and being greater than 12º for a one inch (2.54 cm) first arc length of a first arc of a circle with the first arc formed by a side of the first wing opposite the cavity wherein as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Durkee et al reference in the manner required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/C.E.D/Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875